michael c winter and lauren winter petitioners v commissioner of internal revenue respondent docket no filed date p as an employee of a subch s bank received a bonus that was repayable in part if he quit or was fired for cause p reported the full amount of the bonus but now argues that part was a nontaxable loan p as a shareholder reported his share of the company’s earnings from its regulatory financial filings and not from the schedule_k-1 which the bank pre- pared for him p did not notify r of this inconsistent reporting and only after the issuance of the notice of defi- ciency did r assess the income_tax resulting from this incon- sistent treatment r contends the entire bonus was tax- able income in the year received p should have reported his shareholder income consistently with the bank’s schedule_k-1 and p failed to include some dividend interest and gambling income on his return r issued a notice_of_deficiency determining a deficiency and imposing an accuracy-related_penalty under sec_6662 i r c p has conceded r’s adjust- ments relating to dividend gambling and interest_income p and r agree that this court has jurisdiction to decide all issues however the court raises the question of whether sec_6037 and sec_6213 i r c remove the adjustment relating to p’s inconsistently reported shareholder income from our jurisdiction this opinion addresses only that ques- tion held r’s failure to assess the amount of the deficiency attributable to the amount reported inconsistently with the schedule_k-1 before issuing the notice_of_deficiency does not exclude this amount of tax from the deficiency as defined in sec_6211 i r c and we have jurisdiction to redetermine r’s adjustment john b beery joseph m laub and john j scharkey iii for petitioners kathleen c schlenzig and julie a jebe for respondent verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner opinion goeke judge michael winter owned stock in the sub- chapter s bank where he worked the bank paid him a large bonus in but then fired him and demanded part of the bonus back in on hi sec_2002 federal_income_tax return winter reported the full amount of his bonus and his share of the bank’s income and deductions-not as those items were reported by the bank but from his own estimates of what they were the parties have argued mostly about the consequences of winter’s failure to report his income from the bank in a manner consistent with the bank’s reporting on its return and about the taxability of his bonus in the year he received it we ourselves question whether we have jurisdiction over these issues because the internal_revenue_code provides that adjustments arising from inconsistencies between the return of a taxpayer and that of an s_corporation in which the taxpayer has an ownership_interest should be treated as math errors the parties tell us that this has no effect on our jurisdiction this court agrees with the parties background builders bank builders a corporation wholly owned by builders financial corp bfc hired winter in to be its chairman and ceo and granted him a large number of stock_options winter exercised these options and by he owned over percent of bfc builders also paid winter a dollar_figure million bonus that was repayable in part if he quit or were fired for cause bfc was an s_corporation within a year builders grew dissatisfied with winter it fired him on date and claimed the firing was a termination for cause in early it demanded repay- ment of the unearned portion of the bonus which by that time was a bit more than dollar_figure million winter refused to pay and he and builders took their dispute to state court where winter argued that builders had no cause to fire him the case seems to have been settled because it was dismissed in date without opinion but before then in winter needed to figure out how much income he had and how to report it on hi sec_2002 income verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports tax_return s_corporation sec_1 are required to send their share- holders schedules k-1 shareholder’s share of income credits deductions etc listing the amounts of passthrough income or loss they should report on their individual income_tax returns on it sec_2002 tax_return bfc deducted about dollar_figure million of winter’s bonus payment as a salary expense bfc split the remaining dollar_figure million-reporting dollar_figure million as prepaid com- pensation and reducing retained earnings by the same amount neither of which it deducted against income for bfc included a copy of each shareholder’s schedule k- in the return that it filed including one for winter that showed dollar_figure in ordinary passthrough income and dollar_figure as his share of bfc’s charitable_contributions the internal_revenue_service irs later audited bfc’s return but ended up accepting it as filed s_corporation shareholders usually report their shares of the corporation’s items the same way those items are reported on the schedules k-1 if only because they know s_corporations send the information to the irs but winter broke this pattern instead of using the information on the schedule_k-1 he looked up bfc’s regulatory financial state- ments on the fdic web site took the net_loss reported there and multiplied it by his percentage ownership at the end of winter owned dollar_figure percent of bfc at the end of and claims he was unaware of an equity distribution that left him with only dollar_figure percent at the end of this calcula- tion would probably work if bfc treated each item identically for both tax and regulatory reporting purposes but bfc’ sec_2002 regulatory statements showed a charge against earnings for the entire bonus paid to winter in contrast to it sec_2002 tax_return on which it claimed a deduction for just one-fifth winter’s calculations-based on the regulatory report-therefore showed a total passthrough loss of if a business meets the requirements of sec_1361 it may elect to become an s_corporation and pay no corporate tax an s corporation’s income and losses like a partnership’s flow through to its shareholders who then pay income_tax all section references in this opinion are to the internal_revenue_code in effect for the year at issue unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure builders and bfc filed consolidated federal and state_income_tax returns and consolidated regulatory and financial statements under sec_1361 in certain circumstances an s cor- poration that wholly owns another company may elect to combine assets liabilities income de- ductions and credits for federal_income_tax purposes verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner about dollar_figure million and not the passthrough income of about dollar_figure that bfc had reported on winter’s schedule_k-1 winter also failed to claim his share of bfc’s charitable con- tributions reported on its tax_return winter’s excuse for this deviation from normal reporting procedures was that he never received a schedule_k-1 the record shows however that builders sent an overnight pack- age via fedex to winter on date builders claims that the package held a cover letter and winter’ sec_2002 schedule_k-1 winter claims that he never got the package we find that builders used the correct name street address state and zip code but listed the wrong chicago suburb highland park instead of deerfield on the mailing label there was another michael winter who lived in highland park but his house number street_name and zip code were all different the parties offer no evidence that this other michael winter received the package and though fedex did not obtain a signature builders did receive confirmation of delivery on date winter also never asked builders or the irs for another copy of the schedule_k-1 on date respondent issued winter a notice_of_deficiency including respondent’s determination that winter should have reported bfc income consistent with the income shown on the schedule_k-1 after the issuance of the notice_of_deficiency respondent summarily assessed the amount of tax based upon the reporting inconsistent with the schedule_k-1 winter was a resident of illinois when he timely filed his petition and he petitioned the schedule_k-1 disputed amount as well as other issues trial was set to begin in chi- cago when the parties agreed to submit the case for decision under rule on date in the course of drafting the opinion the court identified a possible jurisdictional problem and asked the parties for their views we therefore decide whether we have jurisdiction before addressing the substantive issues in a subsequent opinion discussion the issue is whether this court has jurisdiction over the adjustment to winter’s distributive_share of s_corporation income or whether respondent must assess the tax related to verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports the adjustment as a math error under sec_6213 pre- cluding the inclusion in the notice_of_deficiency of the increase in tax relating to that adjustment the parties argue that the examination for petitioners’ tax_year determined there was a deficiency as defined in sec_6211 and that a notice_of_deficiency was therefore a proper way for the irs to provide petitioners with respond- ent’s determination the concern regarding our jurisdiction arises because winter failed to comply with sec_6037 by either reporting consistently with the schedule_k-1 as required by sec_6037 or notifying the irs of the possibility of an inconsistency as required by sec_6037 sec_6037 provides potential consequences of winter’s failure to comply effect of failure to notify any adjustment required to make the treatment of the items by such shareholder consistent with the treatment of the items on the corporate return shall be treated as arising out of mathematical or clerical errors and assessed according to sec_6213 paragraph of sec_6213 shall not apply to any assessment referred to in the preceding sen- tence sec_6213 provides sec_6213 exceptions to restrictions on assessment - assessments arising out of mathematical or clerical errors -if the taxpayer is notified that on account of a mathematical_or_clerical_error appearing on the return an amount of tax in excess of that shown on the return is due such notice shall not be consid- ered as a notice_of_deficiency and the taxpayer shall have no right to file a petition with the tax_court based on such notice nor shall such assessment or collection be prohibited reading the two sections together our colleague suggests that when a deficiency arises from an inconsistency between a shareholder’s return and his s corporation’s return and the shareholder fails to report it the irs must issue a math-error notice and use summary-assessment procedures that is not what happened here in the first instance instead of summarily assessing the tax arising from the inconsistent reporting and issuing a notice_of_deficiency for the rest respondent originally issued a single notice of defi- verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner ciency for both the increase in tax due to inconsistent reporting and the much smaller increase in tax due to win- ter’s failure to report income listed on some forms winter’s petition disputes the entire amount of the defi- ciency and respondent summarily assessed the tax caused by the inconsistent reporting only after the jurisdiction issue was raised in this docketed_case this raises the question whether the failure of the irs to summarily assess before the issuance of the notice_of_deficiency precludes our jurisdiction on the issue of the correct income from the s_corporation the parties agree with each other that we have jurisdiction over all issues and make four points first they say that sec_6037 lets the commissioner choose either to issue a notice_of_deficiency or to summarily assess they also both argue more generally that because the notice_of_deficiency in this case undoubtedly gives us jurisdiction over some issues it also gives us jurisdiction over all the other issues needed to redetermine winter’s entire tax_liability including the portion resulting inconsistent reporting respondent also argues that the principles of res_judicata and judicial economy also suffice to give us jurisdiction from his the more direct answer to this jurisdiction issue is found in the definition of deficiency sec_6211 defines defi- ciency as the amount by which the correct_tax imposed by the code exceeds the amount of tax_shown_on_the_return plus the amount of tax previously assessed less any rebates here a notice_of_deficiency was issued this is the traditional ticket to the tax_court under sec_6213 920_f2d_1157 3d cir the amount of tax resulting from the inconsistent treatment was included in the calculation of the deficiency and the merits of this tax_liability are before us by the parties’ pleadings sec_6212 authorizes the mailing of a notice of defi- ciency and contains no restrictions prohibiting the inclusion of mathematical or clerical adjustments sec_6213 gives the tax_court jurisdiction to redetermine a deficiency when a petition is filed timely in response to a notice_of_deficiency such jurisdiction does not depend on whether the commis- sioner’s determination in the notice_of_deficiency is correct as it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction hannan v commissioner t c verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports once we have jurisdiction it generally covers all items necessary to determine the correct_tax sec- tion a gives the tax_court jurisdiction to redetermine the correct amount of the deficiency even if the amount so redetermined is greater than the amount in the notice thus even if the schedule_k-1 adjustment had not been in the notice_of_deficiency sec_6214 allows respondent to ask for an increased deficiency based on the schedule_k-1 adjustment sec_6512 provides the tax_court with jurisdiction to determine overpayments 85_tc_445 petitioners are claiming an overpayment amended pet par 5d and e in order to deter- mine whether there is an overpayment the court must determine the correct_tax that should have been paid the correct_tax for determining overpayments even includes unassessed tax the assessment of which is barred by the statute_of_limitations 109_tc_125 affd without published opinion 172_f3d_859 3d cir these jurisdictional provisions of sec_6512 provide the tax_court with authority to decide all issues necessary to determine the correct amount of income_tax for the taxable_year in issue even if respondent made the adjustment based on the schedule_k-1 as a mathematical adjustment as has now been done the correctness of the adjustment can still be placed in issue as can any other previously assessed tax in order to determine the correct amount of the deficiency or overpayment as stated in 592_f2d_1069 9th cir there can be no question that when the taxpayer petitioned the tax_court to redetermine the asserted deficiency the tax_court acquired juris- diction to decide the entire gamut of possible issues that controlled the determination of the amount of tax_liability for the year in question a party cannot in such a case by failing to raise an issue or by asking the court not to consider it escape the res_judicata effect of the decision this is hornbook law neither party raises any question about the validity of the notice_of_deficiency sec_6211 defines deficiency without tying it to the date of the notice_of_deficiency or any other particular date consequently when the tax_court pursuant to sec_6214 redeter- mines the correct amount of the deficiency we apply sec_6211 as of the date of our decision and compute the deficiency taking into account any amount assessed previously ie before the decision after all the effect of our decision is to allow the irs to assess the deficiency verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner our colleague emphasizes that sec_6037 mandates that an adjustment thereunder shall be assessed according to sec_6213 emphasis added we note however that even if this provision requires the irs to make summary_assessment the irs complied with this provision when it timely summarily assessed the tax after the notice_of_deficiency was issued and the petition was filed sec_6037 does not contain any express restrictions on our jurisdiction sec_6037 does not even mention the tax_court or its jurisdiction rather to read sec_6037 as denying our jurisdiction requires inferences that we abandon the literal language of the jurisdictional provisions of the code and the established caselaw regarding the scope of our jurisdiction sec_6037 is unlike the provisions of the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 which specifically provide a parallel scheme of jurisdiction in this court for partnership cases sec_6226 congress originally included s_corporations in the tefra unified_audit procedures but eliminated them in in adopting sec_6037 in the small_business job protec- tion act of publaw_104_188 sec c 110_stat_1781 congress specifically determined s_corporations should not be treated the same as partnerships in adding sec_6037 it is inconsistent with this legislative_history to assume that congress intended to eliminate s_corporation items from the deficiency jurisdiction of this court involving individual shareholders because there is no provision for a separate judicial determination of the inconsistently reported_item in the case of an s_corporation thus there is no neces- h conf rept pincite 1996_3_cb_741 states present law in addition the audit procedures adopted by the tax equity and fiscal responsibility act of tefra with respect to partnerships also apply to s_corporations thus the tax treat- ment of items is determined at the corporate rather than individual level house bill in addition the house bill repeals the tefra_audit provisions applicable to s_corporations and would provide other rules to require consistency between the returns of the s_corporation and its shareholders verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports sity to defer the individual case for an action at the level of the corporation as noted previously respondent assessed the tax arising from the inconsistent reporting of the s_corporation income after the court raised this issue and respondent suspended collecting the assessment pending resolution of the jurisdic- tion issue if there is any question whether respondent must summarily assess to raise the inconsistency issue it is not before us and we leave that question for future cases in conclusion we have jurisdiction over all of the issues in this case an appropriate order will be issued reviewed by the court colvin wells gale thornton marvel wherry kroupa gustafson paris and morrison jj agree with this majority opinion halpern j concurring in the result only i the majority although i agree with the result the majority reaches i find its analysis confusing because of the reservation in the penultimate paragraph the majority states if there is any question whether respondent must summarily assess to raise the inconsistency issue it is not before us and we leave that question for future cases majority op p the majority concludes that we have jurisdiction to con- sider petitioner’s claim that his income from bfc was less than the amount reported on the schedule_k-1 he received from builders the majority so concludes principally on two alternative grounds the first is that petitioner assigned error to the entire deficiency that respondent determined and the alleged unreported income was one of respondent’s adjustments contributing to that deficiency majority op p the second is that pursuant to our overpayment juris- diction which petitioner has invoked we have authority to decide all issues necessary to determine the correct amount of income_tax for the taxable_year in issue majority op p the majority points out that the correct amount of the verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner year’s tax even includes amounts that cannot be assessed because the period of limitations on assessment and collec- tion has expired majority op p what is confusing about the reservation in the penultimate paragraph is that assessment plays no role in either of the majority’s principal grounds ii the dissent i do not agree with judge holmes whose argument i believe rests on a doubtful premise as judge holmes points out following the repeal of the two-tier tefra_audit provi- sions applicable to s_corporations congress enacted sec_6037 which applies the summary_assessment rule to s_corporation shareholders who report inconsistently sec_6037 was described as requiring consistency between the returns of the s_corporation and its shareholders s rept pincite in the case of an s_corporation share- holder who fails to notify the secretary of inconsistent treat- ment sec_6037 undoubtedly allows the commis- sioner to summarily assess any adjustment necessary to make his return consistent with that of the s_corporation i do not extract from that rule however a further rule that an s_corporation shareholder can litigate an inconsistency between his return and the s corporation’s return only by prepaying the tax and filing a claim_for_refund dissenting op p what if an s_corporation shareholder’s only inconsistent reporting which he does not identify for the secretary were his failure to claim a dollar_figure deduction like the charitable con- tribution deduction in this case the commissioner would not indeed could not because of that inconsistency assess any additional tax now assume that the commissioner for the same year determines a dollar_figure deficiency in the share- holder’s income_tax on the ground that he failed to report a dollar_figure taxable dividend from a source other than the s cor- poration the shareholder petitions this court and assigns error to the commissioner’s determination solely on the ground that there is no deficiency because the omitted dollar_figure dividend which he concedes is exactly offset by the omitted dollar_figure deduction which for the first time he now claims and his income_tax_liability is no greater than the liability shown verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports on his return the commissioner thinks the deduction involves an unresolved question of fact and will not concede any offset judge holmes i suppose would refuse to hear the shareholder’s offset claim and would send him off with a dollar_figure deficiency and perhaps the advice to pay it and sue for a refund the shareholder’s refund claim would not however in judge holmes’ terms dissenting op p fit snugly within sec_6512 - any amount collected in excess of an amount computed in accordance with the decision of the tax_court -since the collection would equal and not exceed the deficiency we upheld more importantly nothing in sec_6037 requires any such inefficient approach the internal_revenue_code is extraordinarily complex and its parts do not always fit together well the arguments and evidence that judge holmes assembles are insufficient to convince me that his reading is correct although a taxpayer who receives notification of inconsistent treatment cannot in response to that notification petition the tax_court a tax- payer who receives a statutory_notice_of_deficiency is explic- itly so empowered while undoubtedly there will be difficul- ties in harmonizing sec_6037 with the deficiency proce- dures i do not find in that section the wholesale restriction on our jurisdiction to redetermine deficiencies that judge holmes finds goeke and gustafson jj agree with part ii of this concurring opinion holmes j dissenting no one disputes that winter reported inconsistently with his s corporation’s return and that this forced the commissioner to make adjustments sec- tion c commands that any adjustment required to make the treatment of the items by such shareholder con- sistent with the treatment of the items on the corporate return shall be assessed according to sec_6213 paragraph of sec_6213 shall not apply to any assessment referred to in the preceding sentence a deficiency is defined in part as the excess of the tax imposed by subtitle a ie the tax- payer’s income_tax_liability over the amount shown as the tax by the taxpayer upon his re- turn sec_6211 the taxpayer in the example in the text is arguing no deficiency on the ground that taking into account the two adjustments dividend and unclaimed deduction the tax imposed by subtit a is exactly equal to the tax shown on his return verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner the majority doesn’t really wrestle with the meaning of this section but instead pokes around in other corners of the code to find support for its holding that we have jurisdiction to review the commissioner’s adjustments to winter’s return but sec_6037 doesn’t go away if we cite the code’s more general jurisdictional sections the result the majority reaches forces us to pretend that sec_6037’s shall make adjustments using summary assessments really means may make adjustments that sec_6213’s command that taxpayers may not file a petition in our court to contest such adjustments really means that they can file a petition with tax_court to contest such adjustments and that the phrase any adjustment required to make the treatment of the items consistent with the treatment of the items on the cor- porate return shall be assessed according to sec_6213 really means that any such adjustment shall be assessed according to sec_6213 or sec_6214 or sec_6215 or refunded according to sec_6512 i disagree i inconsistent reporting results when a taxpayer reports an item on his tax_return differently than another entity or tax- payer reports the same item before inconsistent reporting between partners and their partnership and between s_corporation shareholders and their corporation was a particularly difficult problem for the irs the code doesn’t tax partnerships_and_s_corporations at the entity level and inconsistent reporting forced the irs to fight part- nership or corporate issues with each individual partner or shareholder this was burdensome repetitive and easily led to inconsistent results among similarly situated taxpayers in congress armed the irs with a powerful weapon against inconsistency the tax equity and fiscal responsi- bility act of tefra publaw_97_248 96_stat_324 tefra’s purpose was to promote increased compliance and more efficient administration of the tax laws h conf rept pincite 1982_2_cb_600 or-in other words-to promote consistency 118_tc_541 citing 111_tc_198 affd sub nom verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports 294_f3d_432 2d cir supplemented by tcmemo_2003_308 congress created entity-level tax proceedings to determine the proper treat- ment of entity-level items in a single forum it also stripped courts of their jurisdiction to hear entity-level disputes at the individual-taxpayer level see eg subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1691 adding sections blonien t c pincite partners or shareholders of those entities would then be bound by the determinations made in their entity’s case most s_corporations were at first subject_to these tefra procedures but in congress repealed the laws that created the s-corporation procedures and decreed that s cor- porations would no longer have to follow tefra small busi- ness job protection act of sbjpa publaw_104_188 sec c 110_stat_1781 the sparse legislative_history states only that congress removed s_corporations from the tefra procedures because it believed that entities with a lim- ited number of owners should not be subject_to tefra see eg s rept pincite congress did not how- ever return to the status quo ante-it still wanted to solve the problem of inconsistent reporting but the legislative his- tory says only that the act had other rules to require consistency between the returns of the s_corporation and its shareholders id one of these other rules is sec_6037 which requires shareholders to notify the commissioner of any inconsistent reporting if they don’t sec_6037 pro- vides consequences effect of failure to notify any adjustment required to make the treatment of the items by such shareholder consistent with the treatment of the items on the corporate return shall be treated as arising out of mathematical or clerical errors and assessed according to sec_6213 paragraph of sec_6213 shall not apply to any assessment referred to in the preceding sen- tence on its face this requires a taxpayer to notify the commis- sioner of inconsistent reporting or face assessment according there is an analogous exception for partnerships with a small number of partners sec_6231 verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner to sec_6213 -so-called summary_assessment ie assessment without a notice_of_deficiency and chance for tax_court review it is this language that the parties and i fear my colleagues are trying to ignore everyone else involved in this case agrees that the tax_court has jurisdiction over all the issues winter raises they do not agree on exactly why that should be so the parties argue that sec_6037 gives the commissioner his pick of procedures they also argue that because the notice in this case undoubtedly gives us jurisdiction over some issues it gives us supplemental jurisdiction over all the other issues needed to redetermine winter’s entire tax_liability and finally the commissioner tacks on arguments that res judi- cata and judicial economy mandate our jurisdiction the majority adopts some of these but skips over the lan- guage of sec_6037 to focus on more general provisions in the code it first says that the amount of any adjustment from inconsistent reporting is included in the definition of deficiency under sec_6211 which means we have juris- diction under sec_6212 and sec_6213 in the alternative it agrees with the parties that we have supplemental jurisdic- tion under sec_6214 because winter was properly in tax_court to argue about other items in the notice of defi- ciency the majority also reasons that we have jurisdiction under sec_6512 because winter claims he overpaid his taxes the majority doesn’t bother parsing sec_6037 but instead reasons that we had jurisdiction before congress enacted tefra’s sections governing s_corporations sec_6037 doesn’t expressly remove that jurisdiction and there- similar language has since become popular with legislative draftsmen see jobs and growth tax relief reconciliation act of publaw_108_27 117_stat_753 enacting sec_6429 eco- nomic growth tax relief recognition act of publaw_107_16 115_stat_42 enacting sec_6428 originally with regard to an acceleration of the 10-percent income_tax rate bracket taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1008 enacting secs c and b id sec a 111_stat_925 enacting sec_6034a our decision today will likely subvert these other congressional commands to the commissioner to sum- marily assess the majority cites paragraph sec_5d and sec_5e of the amended petition to show that winter is claiming an overpayment majority op p but those paragraphs do not allege an overpay- ment of tax they allege only an overreporting of income in his amended petition winter merely requests that this court determine there is no deficiency and that the amount shown on his return should be reduced a review of winter’s tax records submitted by the commissioner after this case was referred to conference shows that winter substantially underpaid the taxes he re- ported on his return no payment accompanied his return and his withholding credit was so small as to trigger nearly dollar_figure in underwithholding penalties i do not think the record fairly read supports either an allegation or a finding of actual overpayment jurisdiction in this case verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports fore the repeal must have revived it and finally the majority concludes that even if shall means shall the commissioner did summarily assess inconsistency adjust- ments against winter after he filed his petition and that’s good enough a i begin with the language of sec_6037 which raises three questions the first is the meaning of the phrase adjustment required to make the treatment of the items by such shareholder consistent with the treatment of the items on the corporate return sec_6037 refers the reader to sec_6213 which defines adjustments as changes in the correct amount of tax due the best reading of sec_6037 would then be that adjustments to make a shareholder’s treatment of an item consistent with his corporation’s means adjustments to the amount of tax owed flowing from the inconsistency the second question is the meaning of sec_6037 when it says such consistency adjustments shall be assessed according to sec_6213 sec_6213 again gives the answer it means assessment on the basis of what would have been the correct amount of tax but for the inconsistency the same section provides that any notice of such an assessment is not a notice_of_deficiency the taxpayer receiving such a notice has no right to file a petition with the tax_court based on such a notice and assessments and collections of any_tax due are not subject_to the limits nor- mally imposed on the irs between the time a taxpayer files a petition with us and the time our decision becomes final the final question is what does sec_6037’s last sentence- paragraph of sec_6213 shall not apply to any assessment referred to in the preceding sentence - mean just reading the words should be enough paragraph tells a taxpayer how to respond to a math-error notice if he wants an abatement of the assessment followed by an attempt by the commissioner to reassess any such reassess- ment must the paragraph says be subject_to deficiency procedures by making paragraph inapplicable sec_6037 is saying that a taxpayer has no right to abatement of a summary_assessment for tax owed due to inconsistent verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner reporting and no right to reassessment using deficiency procedures prescribed by this subchapter sec_6213 t his subchapter means everything from sec_6211 to sec_6216 including sec_6211’s definition of deficiency and sec_6215’s provision for assessment of deficiencies found by the tax_court if shall means shall this means that consistency adjustments have to be assessed under sec_6213 not adjusted by assessment under sec_6212 and sec_6213 or readjusted under sec_6214 or sec_6512 after a deficiency peti- tion is filed i would therefore hold that we lack jurisdiction in a defi- ciency case to decide the amount of winter’s passthrough income or loss from bfc the commissioner had no power to issue a notice_of_deficiency with respect to this item-and even though he issued one anyway that doesn’t give our court power to review the adjustments it makes congress could of course have written the code to give the commis- sioner more than one way to assess and sometimes it has consider the procedure for correcting tentative carryback adjustments this too is an exception to the restrictions on assessment in sec_6213 sec_6213 governs the problem and says that the secretary may assess the amount of the excess as a deficiency as if it were due to a mathematical_or_clerical_error appearing on the return emphasis added a related regulation provides that the method to recover any amount applied credited or refunded in respect of an application_for a tentative_carryback_adjustment which should not have been so applied credited or refunded is not an exclusive method two other methods are available to recover such amount a by way of a deficiency_notice under sec_6212 or b by a suit to recover an erroneous refund under sec_7405 sec_301_6213-1 proced admin regs emphasis added see generally 133_tc_87 the difference in wording is obvious- sec_6213 uses the word may instead of sec_6037’s shall and the related regulation leaves the choice of method up to the commissioner there’s no regulation like that one here and so i have to conclude that sec_6037 makes summary verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports assessment the exclusive procedure for the commissioner to use to correct inconsistent reporting like winter’s their the amount of sec_6201 governing erroneous refunds sent to taxpayers who overstate tax withholdings is another example showing that congress knows how to give the commissioner a choice when it wants to that section provides that an overstatement may be assessed in the same manner as in the case of a mathematical_or_clerical_error but also provides that the provisions of sec_6213 shall not apply id emphasis added this means that if the commissioner chooses to summarily assess the taxpayer has no right to demand an abatement and detour through the deficiency procedures we looked at the consequences of this for our jurisdiction twenty years ago and concluded although actual mathematical or clerical errors that are summarily assessed may become subject_to the normal deficiency procedures after abatement sec_6213 this is not so for the deemed mathematical or clerical errors at issue here sec_6201 expressly provides that abatement is not available for summary assessments of overstated with- held taxes 94_tc_816 these examples stand in stark contrast to sec_6037’s use of shall and sec_6037 isn’t unique in limiting the commissioner to summary_assessment under sec_6213 see sec_6034a inconsistent reporting between trust or estate and beneficiary f adjustment for advance receipt of recovery rebate originally enacted in for an acceleration of ten-percent income_tax rate bracket d adjustment for advance receipt of child_tax_credit increase cf secs c rules similar to sec_6213 shall apply to mathematical_or_clerical_error on partnership return b assessment of inconsistency on partner’s return is limited to math-error procedures some of these sections prohibit sec_6213’s channeling of disagreements into deficiency actions see sec_6034a sec_6241 and some of them do not and while we have held that it is not the existence of a deficiency but the commissioner’s determination_of_a_deficiency that provides a predicate for tax_court jurisdiction 52_tc_787 the issue here is whether the commissioner had the power to determine a deficiency that included adjustments to make winter’s return consistent with bfc’s while a deficiency_notice is a necessary requisite to the commencement of a case in this court this simply is a procedural precondition and in no way operates to confer jurisdic- tion upon us over substantive issues 100_tc_367 verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner see sec_6428 sec_6429 section c has both- generally allowing abatement and deficiency procedures in subparagraph a but removing the taxpayer’s right in subparagraph b when the commissioner’s adjustment is due to inconsistent reporting the majority states that sec_6212 doesn’t forbid the commissioner from including a math-error adjustment in a notice_of_deficiency majority op p that’s true and when nothing in the code says other- wise one could logically conclude that the commissioner has his choice of procedures but when the commissioner makes a consistency adjustment to align a shareholder’s return with his s corporation’s sec_6037 governs that section says the commissioner shall assess according to sec_6213 if the taxpayer failed to file the required statement in this case sec_6212’s silence cannot trump sec_6037’s command b the majority implicitly disagrees with my view that this case forces us into a close reading of sec_6037 it instead begins its analysis of the jurisdictional question by asserting that t he more direct answer to this jurisdiction issue is found in the definition of ‘deficiency ’ majority op p though it declines to enlighten us on what that direct answer is if the majority is implying that the consistency adjust- ment is properly part of the original deficiency determined by the commissioner simply by definition then it should say so and explain how this is consistent with sec_6037 and sec_6213 this would be a very tough chore for if the majority is right that the consistency adjustment in this case is a defi- ciency by definition simply because the commissioner deter- mined it was majority op p then sec_6213 would forbid the commissioner from assessing or collecting it until our decision was final no assessment of a deficiency shall be made begun or prosecuted if a petition has been filed with the tax_court until the decision of the tax_court has become final but sec_6037’s plain language commands that any adjustment due to inconsistent reporting shall be assessed according to sec_6213 and paragraph of sec_6213 shall not apply emphasis verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports added the general deficiency rules would in other words collide head on with sec_6213 which lifts those restrictions for summary assessments nor shall such assess- ment or collection be prohibited by the provisions of sub- section a of this section so if the general deficiency rules apply to consistency adjustments sec_6213 commands that any resulting deficiency may not be assessed or collected while a case is pending in our court while sec_6213 commands that assessment of such deficiencies shall not be prohibited these provisions cannot simultaneously apply to the same adjustment it stands to reason then that an item required to be assessed under sec_6213 -without resort to the escape hatch in sec_6213 -cannot be assessed as a run-of-the-mill deficiency yet despite the plain meaning of the word shall and our repeated recognition of that word’s mandatory nature see e g 134_tc_190 the majority doesn’t hold the commissioner to congress’s command instead the majority reads other general grants of jurisdiction as overriding sec_6037’s specific language c the majority correctly notes that when we have jurisdic- tion over part of a taxpayer’s tax_liability for a particular year we generally have jurisdiction to decide all the issues necessary to determine the correct_tax for that year majority op p sec_6214 generally gives us jurisdiction over an increase in a deficiency if a petition is properly before us and sec_6512 generally gives us jurisdiction to deter- mine that a taxpayer has overpaid his taxes again assuming a petition is properly before us quoting 592_f2d_1069 9th cir the majority says there can be no question that when the taxpayer petitioned the tax_court to redetermine the asserted deficiency the tax_court acquired juris- diction to decide the entire gamut of possible issues that controlled the determination of the amount of tax_liability for the year in question a party cannot in such a case by failing to raise an issue or by asking the court not to consider it escape the res_judicata effect of the decision this is hornbook law majority op p verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner denying that there can be a question about our jurisdiction sort of assumes the answer about whether we have jurisdic- tion the quoted passage is nevertheless an excellent starting point the very next sentence in russell however says we have held that there is an exception to the fore- going well established rule id pincite discussing the tax court’s lack of equity jurisdiction see also 129_tc_11 holding that we don’t have jurisdiction to hear partner-level defenses to pen- alties imposed in a partnership-level proceeding even if we have jurisdiction over other items on the notice_of_deficiency affd in part and remanded on other grounds sub nom 581_f3d_297 6th cir the majority doesn’t ask the seemingly inevitable next question of whether sec_6037 slices out another excep- tion to these general grants of jurisdiction it does assert that to read sec_6037 as denying our jurisdiction requires inferences that we abandon the literal language of the juris- dictional provisions of the code and the established caselaw regarding the scope of our jurisdiction majority op p i certainly don’t suggest abandoning sec_6213 sec_6214 or sec_6512 but rather would read them together with sec_6037 recognizing the basic principles of statutory construction that ‘a statute ought upon the whole to be so construed that if it can be prevented no clause sentence or word shall be superfluous void or insignificant ’ 534_us_19 quoting 533_us_167 and that where two stat- utes conflict specific laws govern general ones pilaria v commissioner tcmemo_2002_230 citing 365_us_753 in 550_us_501 a taxpayer filed a claim in the united_states court of federal claims under sec_6404 for abatement of interest before federal courts had held that these claims were not sub- ject to judicial review but in congress explicitly pro- vided for judicial review and additionally said that the tax as code sections go sec_6037 is still fairly new and neither it nor any of the even newer sections with identical or similar language see supra note have before now produced any caselaw that the majority the parties or i have found analyzing whether our jurisdiction ex- tends to items that congress directs the commissioner to summarily assess but which he in- stead includes in a notice_of_deficiency verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports court shall have jurisdiction over any_action brought by tax- payers who meet certain net-worth thresholds id pincite hinck recognized that the code gave the tax_court juris- diction in some circumstances but argued that its silence about the jurisdiction of other courts should not be read as making our jurisdiction exclusive he urged the supreme court to follow the fifth circuit’s opinion in 336_f3d_419 5th cir which held that the code’s new section by providing an abuse-of-discretion review standard meant that irs decisions denying the abate- ment of longer standardless agency decisions necessarily unreviewable according to general prin- ciples of administrative law the fifth circuit reasoned that district courts had always had jurisdiction and while the code may have given the tax_court jurisdiction of some spe- cific determinations that didn’t mean other courts lacked concurrent jurisdiction id pincite interest were no the supreme court disagreed in holding that we had exclusive jurisdiction the court said it was governed by the well-established principle that in most contexts ‘a precisely drawn detailed statute pre-empts more general remedies ’ hinck u s pincite quoting 550_us_429 and guided by our past recognition that when congress enacts a specific remedy when no remedy was previously recognized or when previous remedies were ‘problematic ’ the remedy provided is gen- erally regarded as exclusive id citing 461_us_273 reporting among s-corporation similar reasoning should guide us here tefra originally supplied the commissioner with procedures to enforce con- sistent shareholders including corporate-level remedies for those taxpayers but after several years congress found those remedies to be a problem for entities with a small number of affected share- holders to fix this it exempted s_corporations from tefra and enacted sec_6037 in tefra’s place like the statute in hinck sec_6037 is narrowly drawn-it affects only s-corporation shareholders who fail to notify the commis- sioner of their inconsistent reporting of a subchapter-s item and it requires assessment through sec_6213 in this case because sec_6037 does not allow a taxpayer to invoke deficiency procedures under sec_6213 a verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner taxpayer’s established remedy is prepaying the tax and filing a claim_for_refund following hinck i think we must reject the argument that silence overrides a limitation on a taxpayer’s remedy even if the code’s general provisions would give us jurisdiction where a specific section says otherwise we can’t justifiably argue that the general trumps the specific hinck points us in exactly the opposite direction-that sec_6037’s road to assessment is the only one open for the commissioner for the particular class of adjustments at issue here see id pincite d the majority does argue that even if congress meant what it said when it said the commissioner shall assess according to sec_6213 the commissioner satisfied that requirement because he did summarily assess winter’s consistency adjustments albeit after issuing the notice_of_deficiency majority op p but does the commissioner’s postpetition summary_assessment somehow give us jurisdic- tion to readjust those items the majority implicitly holds that it does-but its failure to analyze the question creates some serious problems in reconciling sec_6213 and b the problems harken back to the definition of deficiency recall that if the consistency adjustment is part of the defi- ciency then the commissioner cannot assess or collect it until our decision becomes final but if it isn’t then the commissioner shall make an immediate_assessment and demand payment see 74_tc_1097 there are only two possibilities the first is that consistency adjustments are a deficiency as the majority remember holds at the start of its analysis but that would make this postpetition summary_assessment invalid under the sec_6213 ban on postpetition assessments which would mean the commissioner still hasn’t complied with sec_6037 the alternative possibility is that consistency adjustments are not a deficiency but then we don’t have jurisdiction to redetermine them because their readjustment wouldn’t be a redetermination of a deficiency verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports the majority seems to avoid this problem by quoting the definition of deficiency as the amount by which the correct_tax imposed by the code exceeds the amount of tax_shown_on_the_return plus the amount of tax previously assessed less any rebates majority op p this is almost right- sec_6211 actually says it’s the amount previously assessed or collected without assessment as a deficiency that is relevant using a word in its definition is never help- ful but we shouldn’t just lop off the whole phrase without mention we have never directly interpreted in our precedential caselaw what it means for something to be assessed as a deficiency in 45_tc_448 we suggested that an amount summarily assessed due to a math error could be considered either as an amount shown on a return or as an amount assessed as a deficiency for which no notice was required in acme steel co v commissioner tcmemo_2003_118 we suggested in dicta that a summary_assessment is an assessment as a deficiency but in distinguishing between summary and deficiency assessments the seventh circuit where an appeal in this case would lie has held that unlike a summary_assessment a deficiency assessment requires the irs to follow a number of statutory steps before it may undertake to collect the defi- ciency 24_f3d_901 7th cir under murray an amount assessed as a deficiency seems to be limited to an amount that was subject_to the deficiency procedures i don’t resolve this issue but only point out that the majority’s assertion is sound only if a sum- mary assessment is not one assessed as a deficiency a related difficulty is that sec_6211 doesn’t specify from which date something is previously assessed -the date of the notice_of_deficiency the date of our decision or some other date the majority does address this problem and holds that we redetermine deficiencies as of the date of our decision so previously assessed means assessed before our decision majority op note so according to the majority a deficiency would reflect any amounts summarily assessed after the petition is filed and while the case is pending the in lawless v commissioner t c summary opinion we determined that an as- sessment not made in accordance with the deficiency procedures was not previously assessed as a deficiency but because this was a summary opinion we do not rely on it verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner majority however then offhandedly notes that the effect of our decision is to allow the commissioner to assess by which i think it means reassess or abate and reassess the deficiency we just redetermined majority op note reading previously assessed to mean assessed before we enter a final_decision may look uncontroversial but it may lead to some strange results if we’re not careful in analyzing whether the commissioner’s summary_assessment is an amount previously assessed as a deficiency the majority opinion is deeply ambiguous on this point but con- sider the two alternatives the first is that the summary_assessment makes the consistency adjustments in this case an amount of tax previously assessed as a deficiency but that would mean-because the code excludes such amounts from sec_6211’s definition of deficiency-that we don’t have jurisdiction to redetermine it the second alternative is that an amount that is sum- marily assessed is not an amount of tax previously assessed as a deficiency this would solve the jurisdictional problem from the majority’s perspective-our decision would allow the commissioner to assess the full deficiency we redetermine as the majority puts it in note but then what effect would a summary_assessment have look at a simplified example recall the definition of defi- ciency in algebraic form d t - s a where deficiency d equals the actual tax imposed by the code t less the total_tax shown on the return s plus prior assessments as a defi- ciency a see 113_tc_6 beghe j concurring affd 264_f3d_904 9th cir imagine an s-corporation shareholder-let’s call her spring assume the tax imposed by the code on spring’s income in is dollar_figure but she only reported dollar_figure on her return of the remaining dollar_figure dollar_figure is due to incon- sistent reporting of her passthrough income from her s cor- poration and dollar_figure is due to unreported dividend income things get even stranger if one imagines a case like winter’s except that the only contested items are consistency adjustments the majority would presumably hold that we have jurisdic- tion once a petition is filed challenging consistency adjustments determined in a notice of defi- ciency but would we then lose jurisdiction as soon as the commissioner summarily assesses the precise amount at issue or would we be forced to enter a decision of no deficiency because a summary_assessment would become-at any time before entry of decision- an amount of tax previously assessed as a deficiency winter’s case doesn’t involve any rebates or collections made without assessments so i ex- clude them verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports spring neglected to file a form_8082 notice of inconsistent treatment or administrative_adjustment_request but the commissioner issued a notice_of_deficiency instead of sum- marily assessing and he included both the consistency adjustment and the dividend income spring timely peti- tioned the tax_court later but before our decision the commissioner summarily assessed the tax due to the inconsistently reported income thinking through the implications of the majority’s asser- tion that a summary_assessment is an amount previously assessed if it’s made before the date of our decision-and if a summary_assessment is considered an amount previously assessed as a deficiency spring’s deficiency would be dollar_figure her true tax dollar_figure minus the sum of her self-reported tax dollar_figure plus any amount previously assessed as a defi- ciency dollar_figure is dollar_figure in pure numbers dollar_figure - dollar_figure dollar_figure dollar_figure not coincidentally this is the same amount of tax due to her unreported dividend income which has not already been assessed it also quite clearly does not include the dollar_figure amount summarily assessed so if summary assessments are considered amounts previously assessed as a deficiency then they are not part of the current deficiency and we don’t have jurisdiction to redetermine them and this dissent would be a concurrence if this is not true-if a summary_assessment is not consid- ered an amount previously assessed as a deficiency - spring’s deficiency would be dollar_figure her true tax dollar_figure minus the sum of her self-reported tax dollar_figure plus any amount previously assessed as a deficiency dollar_figure is dollar_figure again in numbers dollar_figure - dollar_figure dollar_figure dollar_figure this sug- gests that both the consistency adjustment and the unre- ported dividend income are part of the deficiency and we have the majority’s holding after all is that we do have jurisdiction to redeter- mine the commissioner’s summarily assessed consistency adjustments to winter’s tax bill jurisdiction to redetermine both the problem here is that the majority says the effect of its holding is to allow the commissioner to assess spring’s newly determined deficiency of dollar_figure this potentially leaves spring with quite a tax bill she has reported dollar_figure which was undoubtedly assessed as required under sec_6201 and the commissioner summarily assessed dollar_figure verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner after she petitioned the tax_court thereby complying with the provision of sec_6037 and now the commissioner has permission to assess another dollar_figure although the actual tax imposed by the code is dollar_figure the majority’s reading would allow the commissioner to assess dollar_figure one might hope that in his mercy the commissioner would not press the majority’s logic to its double-counting extreme and would provide some kind of relief if different parts of the bureauc- racy inadvertently acted to produce such a result but i think it generally unwise to read the code in a way in which a sen- sible result depends on the forbearance of one of the parties one may also suggest that we have the authority under sec_6213 to order the commissioner to abate the sum- mary assessment or enjoin collection but the code removes that power when the commissioner summarily assesses under sec_6213 nor shall such assessment or collection be prohibited by the provisions of subsection a of this section it would be best to avoid such a muddle e turning now to some arguments that the parties alone made i first address the commissioner’s argument that if summary_assessment is his exclusive avenue under sec_6037 a shareholder’s only recourse is to sue for a refund in district_court which may lead to res_judicata trouble a problem might arise he says if the taxpayer has to bring two suits to redetermine liability for the same tax_year one in the tax_court in response to the notice_of_deficiency and one in district_court in response to a summary_assessment he argues that because the taxpayer’ sec_2002 tax_year is a single cause of action see 333_us_591 winter must be able to bring all issues relating to the determination of his income_tax_liability before us or be forever barred from doing so i disagree sec_6212 says that the irs can’t issue a notice_of_deficiency for a tax_year that is already the sub- ject of litigation in the tax_court a math-error notice how- ever is by definition not a notice_of_deficiency sec_6212 sec_6213 cf 439_f3d_448 8th cir congress intended to exclude the assessments listed in sec_6212 verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports from the general policy of finality the code therefore allows the irs to issue both a notice_of_deficiency and a math- error notice for the same tax_year without the first barring the second i think it unlikely that cases arising from sec_6037 c -with its cross-reference incorporating math-error procedures under sec_6213 -would somehow end up being treated differently the code has a somewhat similar rule in sec_6512 that section says that a taxpayer cannot petition our court and then seek a refund for the same tax_year in district_court but there is an exception sec_6512 allows a taxpayer to pursue a refund as to any amount collected in excess of an amount computed in accordance with the deci- sion of the tax_court which has become final see also sec_301_6512-1 proced admin regs if the commissioner were to summarily assess a consistency adjustment following a final_decision of the tax_court for the same tax_year but related to other items anything that he collected as a result of the summary_assessment would fit snugly within this provision this is especially true if one reads sec_6512 together with sec_6213’s command that a math-error notice shall not be considered as a notice of defi- ciency for the purposes of sec_6512 -meaning that a taxpayer who is issued a deemed math-error notice may still pay and then pursue a refund in a refund court sec_7422 likewise prevents two courts from having jurisdiction over the same tax_year at the same time but in 104_tc_221 we said that this section does not prohibit two actions involving the same taxable_year from being litigated seriatim requiring the irs to use summary_assessment to adjust the portion of winter’s tax_liability arising from inconsistent there are also situations where the tax_court can become a refund court sec_6512 requires a taxpayer who has a potential refund claim and who has received a notice_of_deficiency and who wants to contest that notice in the tax_court to file a case here that both contests the alleged deficiency and makes the case for a refund but that’s not winter’s case-he paid nothing after the summary_assessment and doesn’t allege that he overpaid before judge halpern’s hypothetical consistency adjustment in a taxpayer’s favor-an overlooked flowthrough charitable deduction offsetting an uncontested increase in unreported and unrelated dividend income-hardly undermines this analysis a consistency adjustment or a net consist- ency adjustment of several items in a taxpayer’s favor would not trigger an assessment it would trigger a refund sec_601_105 statement of procedural rules math errors in tax- payer’s favor trigger refunds the prohibition on a taxpayer’s use of deficiency procedures to contest such an assessment would not apply- sec_6037’s last sentence refers only to assessments not all possible deemed math errors verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner reporting would square with both a plain reading of sec_6037 and the code’s related procedural requirements and our related caselaw agrees-we held in 95_tc_560 that res_judicata does not block us from deciding an issue when a taxpayer could not have raised it in an earlier case because we lacked jurisdic- tion see also ron lykins t c pincite vines v commis- sioner tcmemo_2009_267 f in tigers eye how congress the commissioner finally argues that it would be more efficient to consolidate in one proceeding all the issues that winter is raising i don’t necessarily disagree but some- times cracking one tax_year into two cases is just what the code requires our opinion in tigers eye trading llc v commissioner tcmemo_2009_121 is an example we described intentionally bifurcated penalty proceedings under tefra giving us juris- diction to decide liability for the penalties at the partnership level and shooing partners who say they have defenses against those penalties to separate refund suits even when we have before us a partner-level case on other items related to the same year and the same taxpayer sec_6221 sec_301_6221-1 proced admin regs and jurisdiction splits aren’t limited to the partnership-partner context see hinck u s pincite finding nothing tellingly awkward about sending interest abatement and refund claims to two dif- ferent courts even if in some respects it ‘may not appear to be efficient’ ron lykins t c pincite finding a con- stellation of code sections work together to permit a tax- payer to split his claim into two tax_court proceedings as related to tentative carryback refunds 95_tc_617 rejecting conven- although the commissioner argues that splitting the claim would not be efficient in the past the irs has noted how much more expensive it is for the commissioner to maintain a defi- ciency case than to summarily assess s rept pincite in a deficiency case for example the taxpayer may get two prepayment bites at the apple-one following the notice_of_deficiency to establish the liability and another following a notice_of_determination after the commissioner tries to collect if the commissioner summarily assesses the taxpayer has to pre- pay to contest the liability thus bypassing the collection trial or alternatively will only be able to contest the collections without paying thus bypassing the liability trial so it’s not even clear that the benefits from a consolidated trial would outweigh the efficiency of summary assess- ment-especially in cases like this one where the items not subject_to summary_assessment were small and conceded verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports ience-of-the-forum argument because the language of now- repealed sec_6621 gave the tax_court only limited jurisdiction over interest determination this might not be efficient but policy can’t override plain language g we do sometimes depart from a literal reading of a statute when the related legislative_history shows clear but contrary legislative intent see domulewicz t c pincite citing 447_us_102 310_us_534 but in its only argument explicitly mentioning sec_6037 the majority looks to legislative_history to find support for the plain meaning and finding none decides congress could not have meant what it said the majority contends that because congress removed s_corporations from tefra it would be inconsistent with legis- lative history to assume that congress intended to eliminate s_corporation items from the deficiency jurisdiction of this court because there is no provision for a separate judicial determination of the inconsistently reported_item majority op p the majority misreads my point-i don’t suggest that we reinstitute a corporate-level proceeding in the tax_court for s_corporations instead sec_6037 penalizes taxpayers who fail to file form_8082 by stripping them of a prepayment forum and consequently stripping us of jurisdiction the majority forgets that taxpayers who cannot petition our court may still find relief by paying the disputed tax and petitioning a district_court or the court of federal claims-so there is a provision for a separate judicial determination of the inconsistently reported_item it’s just not with us and this scheme would be consistent with the legislative_history which demonstrated congress’s desire despite removing the entity-level proceeding to ensure winter might be able to petition our court and contest his tax_liability in one narrow cir- cumstance in 129_tc_58 a taxpayer who received a math- error notice didn’t use the abatement procedures available to him we held that he could chal- lenge the underlying tax_liability at his later collection_due_process appeal to our court because he had had no prior opportunity to contest it id pincite we need not now decide perkins’s effect on winter’s case verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner consistency among s_corporations and their shareholders see s rept pincite the majority also implies that sec_6037 couldn’t be about our jurisdiction because it doesn’t use the word juris- diction majority op p but when our jurisdiction depends on a notice_of_deficiency we must look at statutes limiting the use of those notices as inherently about our jurisdiction we’ve been through this before in 118_tc_494 revd 439_f3d_1009 9th cir superseded by statute tax relief and healthcare act of publaw_109_432 120_stat_3061 as recog- nized in ware v commissioner tcmemo_2007_112 we reasoned that we had jurisdiction over innocent-spouse cases before the amendment to sec_6015 that that amendment and its legislative_history didn’t mention juris- diction and so concluded that we still had jurisdiction after the amendment became effective in 131_tc_84 affd in part and revd in relevant part 591_f3d_649 d c cir we reasoned that we had jurisdiction despite literal language to the contrary because we needn’t turn a blind eye to an easily answered question this just doesn’t work out well for us see 439_f3d_1009 9th cir tax_court simply has written the language out of the statute revg 118_tc_494 and vacating 122_tc_32 super- seded by statute tax relief and healthcare act of publaw_109_432 120_stat_3061 as recognized in ware tcmemo_2007_112 446_f3d_785 8th cir same affg in part and vacating in part tcmemo_2004_93 superseded by statute tax relief and healthcare act of publaw_109_432 120_stat_3061 as recognized in ware tcmemo_2007_112 see also petaluma fx partners llc v commissioner f 3d pincite that a determination seems obvious or easy does not expand the court’s jurisdiction and in other cases we have found statutes not using the magic word jurisdiction to still limit ours for example in 131_tc_275 we read sections and together to mean that partners can challenge partnership-level penalties verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports only in refund actions though neither of these sections uses the word jurisdiction in the relevant provisions and in domulewicz t c pincite we even read these provisions to defeat our supplemental jurisdiction under sec_6214 like section sec_6037 limits the parties involved to nondeficiency procedures-it first says the commissioner shall assess according to sec_6213 which doesn’t involve deficiency procedures and then it says that a tax- payer can’t resort to sec_6213 to invoke deficiency procedures either to summarize sec_6037 governs the audit and litiga- tion procedures that replaced tefra for s_corporations it imposes duties on both the commissioner and the share- holder the shareholder who wants to avoid summary assess- ment and keep open his door to the tax_court has a duty to either report subchapter_s items consistently or file an extra form with his return telling the commissioner he isn’t none of our general grants of jurisdiction nullify this specific statute ii if we were to respect congress’s choice of the word shall we would have to determine which items on winter’s return were required to be summarily assessed although we’ve been discussing winter’s passthrough income from bfc the statute actually imposes a consistent reporting duty for any subchapter_s_item sec_6037 sec_6037 defines a subchapter_s_item as any item of an s_corporation that the regulations say is more appropriately determined at the corporation level than at the shareholder level so i would look to each contested item to determine if it meets that definition the contested items include winter’s passthrough income from bfc proper timing for bfc’s deduction of winter’s bonus characterization and timing of winter’s bonus winter’s share of bfc’s charitable_contributions and any related penalties i’ll address them in order verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner winter’s passthrough income the relevant regulation tells us that subchapter_s items include t he s_corporation aggregate and each shareholder’s share of i tems of income gain loss deduction or credit of the corporation sec_301 6245-1t a tem- porary proced admin regs fed reg date the regulation’s plain language therefore makes win- ter’s overall passthrough income or loss from bfc a sub- chapter s item i would therefore hold that we lack jurisdic- tion in a deficiency case to decide the amount of winter’s passthrough income or loss from bfc proper timing for bfc’s deduction of winter’s bonus whether bfc should have deducted winter’s bonus in full on it sec_2002 return is an item of deduction of the corporation and therefore it too is a subchapter_s_item see id if winter was right and bfc was wrong winter’s remedy was to report it correctly on his return and file a form_8082 alerting the commissioner to bfc’s error and the inconsistency created by his correction winter didn’t do this so i would leave this question to a refund forum as well characterization and timing of winter’s bonus winter was not only a shareholder of bfc but also an employee when he filed hi sec_2002 return he reported his entire prepaid bonus as taxable employee income which was consistent with the w-2 builders sent to him but now winter claims only a portion of the bonus should be taxable in either because it was really a loan and not income the characterization issue or if it was income because he did not have unrestricted access to it and so should not be taxed on it until some later year the timing issue this item isn’t in the notice_of_deficiency but that doesn’t matter this is an instance where winter argues that he overpaid hi sec_2002 taxes and sec_6512 generally gives us jurisdiction over such claims but unlike the majority i would take an additional step to ensure that this general power isn’t subject_to a specific exception tucked into sec_6037 if the character or timing of winter’s bonus is a sub- sec_6037 was previously codified as section but this related temporary regu- lation was not renumbered verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports chapter s item and he did not report consistently with bfc’s return then i would hold that we don’t have jurisdiction over this issue either the first step is to decide whether the character of the bonus as compensation or a loan is a subchapter_s_item i look again to the regulation which says that subchapter_s items include items relating to the following transactions to the extent that a determination of such items can be made from determinations that the cor- poration is required to make with respect to an amount or the character of an amount for purposes of the corporation’s books_and_records or for purposes of furnishing information to a shareholder c illustrations- in general this paragraph c illustrates the provi- sions of paragraph a of this section the critical element is that the corporation is required to make a determination with respect to a matter for the purposes stated distributions for purposes of its books_and_records or for purposes of furnishing information to a shareholder the s_corporation must deter- mine i the character of the amount transferred to a shareholder for example whether it is a dividend compensation loan or repayment of a loan sec_301 6245-1t temporary proced admin regs supra so the regulation says if the s_corporation has to determine the character of an item for its own purposes then it’s a sub- chapter s item the regulation gives us examples of what an s_corporation has to decide for its own purposes-including the characterization of amounts transferred to shareholders bfc was required to make a determination at the corporate level as to whether the payment to winter was a loan or pre- paid compensation-and it did so by treating the amount as compensation thus the characterization of winter’s bonus as a loan or compensation again fits within the definition of a subchapter_s_item winter thus had a duty to report this item consistently with bfc’s characterization or file a form_8082 but he did his duty winter and bfc each reported the bonus as compensation and not a loan although bfc didn’t claim a current deduction for the entire amount of the bonus it treated the payment as a corporation should treat a par- verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner tially prepaid bonus or so the irs thought when it accepted bfc’s return as filed by claiming the earned portion of the bonus as a deduction in reporting the rest as either prepaid wages or a decrease in retained earnings and by reflecting the entire amount on winter’s w-2 winter like- wise reported the income as a cash-basis taxpayer should report a prepaid bonus-with the entire amount taxed in the year received as reported on his w-2 therefore even though he now argues that he treated it incorrectly winter reported consistently with the way bfc did and did not lose his access to the tax_court if we find winter’s bonus payment was income we also must decide whether winter reported the income in the appropriate year and so again we must analyze whether winter’s timing is a subchapter_s_item our trusty regulation tells us that even factors that affect the determination of subchapter_s items are subchapter_s items it says the term ‘subchapter s item’ includes the legal and factual determinations that underlie the determination of the exist- ence amount timing and characterization of items of income credit gain loss deduction etc sec_301 1t b temporary proced admin regs supra emphasis added at least some of the legal and factual determinations we must consider in deciding when winter’s bonus was tax- able to him correspond to factors dictating bfc’s treatment of the payment at the s_corporation level whether he had an unrestricted right to the money in for example the timing of winter’s payment is also a subchapter_s_item and sec_6037 applies but again winter’s reporting was consistent with bfc’s return though winter now contests it both he on his tax_return and bfc in the w-2 originally reported the income as an unrestricted payment taxable to him entirely in therefore winter has met his consistent-reporting duty and i would hold that we have jurisdiction over this issue it may seem anomalous that the timing of an employee’s income_recognition is a subchapter_s_item and thus considered more appropriately determined at the corporate level the regulation is quite broad however and the proper timing for winter’s receipt of the money hinges on its characterization its characterization could in turn affect bfc’s treatment of the payment which is a determination in turn to be made at the corporate level i also note that if winter’s timing issue is not a subchapter_s_item then he didn’t have a duty to report consistently and we would have jurisdiction anyway verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports winter’s share of charitable_contributions an s_corporation can make charitable_contributions but it doesn’t deduct them when calculating its income see sec_301 6245-1t a ii temporary proced admin regs supra instead it notifies its shareholders of their pro-rata share so each may deduct his portion on their individual return subject_to each shareholder’s individual limits on charitable giving see eg sec_170 on the k-1 that it sent to winter bfc listed dollar_figure as his share of its charitable_contributions winter did not claim this deduction on his return and the commissioner ques- tioned in his pretrial brief whether winter should now be able to the regulation tells us that each shareholder’s share of expenditures by the corporation not deductible in computing its taxable_income for example charitable_contributions is a subchapter_s_item sec_301 6245-1t a ii temporary proced admin regs supra winter’s proper share of bfc’s charitable_contributions is therefore a subchapter_s_item but because he neither reported that item consistently with bfc’s return nor notified the commissioner about his deviation we should have no jurisdiction to decide this issue related penalties the last issue we would need to resolve is whether winter owes a penalty the jurisdictional problem here makes this issue particularly murky no one contests that we have juris- diction over the interest dividend and gambling income that winter left off his return and therefore we have jurisdiction over any related penalty as well see sec_6665 a -absent direction to the contrary of course see domulewicz t c pincite if we didn’t find jurisdiction over winter’s inconsistent reporting however we would still have to decide whether we have jurisdiction over the related penalties whether for neg- ligence or substantial_understatement looking first to the code sec_6665 says verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner except as otherwise provided in this title- t he additions to the tax additional_amounts and penalties pro- vided by this chapter_14 shall be paid upon notice_and_demand and shall be assessed collected and paid in the same manner as taxes we have interpreted this section to mean that absent some exceptions to the general_rule an addition_to_tax measured by a tax_deficiency is subject_to deficiency procedures see meyer v commissioner 97_tc_555 78_tc_19 by con- trast the commissioner may summarily assess penalties or additions to tax measured by self-reported income on a tax- payer’s return-again unless the code says otherwise meyer t c pincite estate of direzza t c pincite the third circuit summarized it well thus the code logically provides that where the penalty is measured by a tax_deficiency it is subject_to the same procedure as the deficiency for if the deficiency is revised by the tax_court the penalty will be revised along with it if self-returned taxes are collected without the issuance of notices of deficiency it follows simpliciter that none are required for delinquency penalties measured thereon 191_f2d_627 3d cir we have usually addressed this issue in the context of pen- alties measured by a deficiency determined by the commis- sioner which are subject_to deficiency procedures versus penalties measured by self-reported taxes which are sum- marily assessed but winter’s case is subtly different-what do we do with penalties measured by an asserted deficiency made by the commissioner that is not subject_to deficiency procedures in estate of direzza the taxpayer agreed to the commis- sioner’s adjustment but not an addition_to_tax measured by that adjustment estate of direzza t c pincite the commissioner therefore sent a notice_of_deficiency that asserted an addition_to_tax but determined no underlying sec_6665 is in chapter which includes the commissioner’s asserted sec_6662 pen- alties though the third circuit was construing the internal_revenue_code_of_1939 congress wrote sec_6659 in to conform to the rules under existing law estate of direzza t c pincite reviewing relevant legislative_history sec_6659 later became sec_6665 sec_6665 treats additions to tax and penalties identically so we compare the additions to tax in estate of direzza to the penalties here estate of direzza later relies on sec_6659 now sec_6665 but this section by its terms relates only to additions to tax and so we won’t discuss it here verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports deficiency we nevertheless held that we had jurisdiction under sec_6659 a near identical predecessor to sec_6665 because the addition_to_tax was attributable to a defi- ciency id pincite we noted that sec_6659 sets forth the general_rule that the deficiency procedures applicable to income taxes are equally applicable to additions to tax id pincite emphasis added this made sense at the time because we and the legislative_history we reviewed con- templated a tax world divided into only two parts tax assessed on return and tax assessed after the commissioner sent out a notice of defi- ciency id pincite we didn’t consider winter’s situation where an adjustment might not be subject_to deficiency procedures and it isn’t surprising that we didn’t discuss it-the code sections that deny taxpayers access to deficiency procedures for such adjustments were enacted more than fourteen years after we decided estate of direzza see taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1008 enacting sections c and b id sec a 111_stat_925 enacting sec_6034a sbjpa sec c 110_stat_1781 enacting sec_6037 in income self-reported on a we also said in estate of direzza t c pincite that the legislative_history showed that congress intended to exclude from the deficiency procedures only those additions which are attributable to the tax_shown_on_the_return in the light of the more recent statutory requirements for the commissioner to summarily assess certain adjustments however i would now find that statement to be too narrow when we read sec_6665 as making deficiency procedures the default option when it comes to asserting penalties we were implic- itly reading the word deficiency into the code where it didn’t appear sec_6665 actually says only that pen- alties will be assessed and collected in the same manner as taxes and where there is more than one way to assess taxes i would hold that the code commands the commissioner to assess and collect any penalty in the same manner as the related tax-whether by deficiency procedures or summary sec_6201 allowing the commissioner to summarily assess overstated withholdings and denying abatement procedures was in place when we decided estate of direzza a few years before however we had decided that overstated withholdings aren’t deficiencies under sec_6211 and so are not subject_to deficiency procedures 74_tc_1097 verdate 0ct date jkt po frm fmt sfmt v files winter sheila winter v commissioner assessment i see no reason why the logic regarding penalties related to self-reported income should not extend to other taxes required to be summarily assessed therefore unless the code says otherwise i would hold that the jurisdiction for the penalty follows the jurisdiction for the related tax this makes sense for us to find neg- ligence or substantial understatements where we had no jurisdiction over the underlying issue would require us to improperly conclude that there was an understatement in the first place and if we sustained a negligence_penalty and winter later pursued his case in a refund forum our opinion would be merely advisory further a substantial understate- ment penalty is purely computational and based on the amount of the total understatement which in my view we have no jurisdiction to determine see petaluma fx partners f 3d pincite finding itself unable to uphold the pen- alty determinations in a tax_court partnership proceeding where the penalties could not be computed without a sepa- rate partner-level proceeding i would therefore hold that winter’s penalties relating to his inconsistent reporting like the inconsistently reported items themselves are not subject_to deficiency procedures and it follows that we lack jurisdic- tion over them sec_6213 meyer t c pincite my conclusion in this case might involve more work than the majority’s rolling of all issues into a single deficiency case but i prefer to respect the plain language of the statute some may also find my reading harsh-it would require s_corporation shareholders who fail to notify the commissioner that they are taking a position inconsistent with their cor- porations to prepay their taxes before disputing them but we live in a textualist world and the text requires this result a general grant of jurisdiction need not be specifically repealed a limitation on jurisdiction need not be spe- cially noted in legislative_history we need not have to dis- cern some good policy reason or purpose in the words of the code that-even inadvertently-limit our power in a par- ticular case or over a particular issue or as here over any adjustment required to make the treatment of the items by verdate 0ct date jkt po frm fmt sfmt v files winter sheila united_states tax_court reports such shareholder consistent with the treatment of the items on the corporate return sec_6037 i respectfully dissent f verdate 0ct date jkt po frm fmt sfmt v files winter sheila
